Judgment, Supreme Court, Bronx County, entered September 16, 1978, which partially granted defendant’s petition for a writ of habeas corpus by modifying his status from that of remand to that of bail in the sum of $200,000, unanimously modified, on the law and the facts, and in the exercise of discretion, without costs or disbursements, to the extent of reducing defendant’s bail to $100,000, insurance company bail bond or cash, and, except, as thus modified, affirmed. In view of defendant’s ties to the community, bail in the sum of $100,000, would be adequate to secure his attendance at all future court proceedings. The difference be*532tween the bail set at Trial Term and the bail set herein is not the efficacy of the former, vis-á-vis the latter, to restrain flight, but rather the inability of the defendant to make the higher bail. As such, it is unreasonable. Concur— Murphy, P. J., Lupiano, Markewich, Sandler and Sullivan, JJ.